Ex 10.1




Chief Executive Officer & Member of the Board of Directors
Consulting Agreement


This consulting agreement (the “Agreement”), effective this 7th day of July,
2020 (“Effective Date”) by and between Andrew Kucharchuk (“Consultant”), an
individual whose address is 549 Millgate Place, Baton Rouge, LA 70808, and
Adhera Therapeutics, Inc., a Delaware corporation with its principal office
located at 8000 Innovation Park Dr., Baton Rouge, LA 70820 together with its
affiliates and subsidiaries (“Adhera” or the “Company”).


RECITALS


WHEREAS, Adhera Therapeutics is a clinical-stage biopharmaceutical company, and


WHEREAS, Consultant is an executive and professional with expertise and many
years of experience providing strategic, financial and accounting advisory
services to the Company; and


WHEREAS, Consultant is willing to provide the professional expertise and
experience in those areas required or desired by Adhera; and


WHEREAS, Adhera Therapeutics desires to contract with Consultant for the
rendition and performance of such professional services, as more fully described
in this Agreement, and Consultant agrees to render and perform such services on
an independent contractor basis to Adhera , on the terms and conditions set
forth in this Agreement; and


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Agreement as an integral part hereof, and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Adhera Therapeutics and Consultant, intending to be legally bound, hereby agree
as follows:


1.    Term of Engagement. The Agreement shall be effective for a period of Six
to Nine (6-9) months, commencing on the Effective Date of this Agreement (the
“Initial Term”). Thereafter, the Agreement shall only renew on a month-to-month
basis by mutual agreement of the parties, subject to the right of Adhera
Therapeutic sand/or the Consultant to terminate this Agreement pursuant to
paragraph 6 hereof. The Initial Term plus any monthly renewals up to the time of
Termination shall hereinafter be referred to as the “Term” or the “Term of the
Engagement.”


2.    Services. During the Term, Consultant will be responsible for providing
professional strategic, financial and accounting advisory consulting services
(collectively, the “Services”), as more fully described in Exhibit A attached
hereto.
        
3.     Agreements of Adhera. Pursuant to this Agreement, Adhera Therapeutics
agrees to the following:


a)
Provide such information that may be necessary for the provision of the Services
by Consultant; and



b)
Provide such other support as Consultant may reasonably request in order for
Consultant to perform his duties as outlined in paragraph 2 of the Agreement and
Exhibit A attached hereto.








--------------------------------------------------------------------------------

Ex 10.1


4.    Compensation and Expenses. In consideration for the Services rendered by
Consultant to Adhera Therapeutics throughout the Term of Engagement, the Company
shall compensate Consultant in accordance with the terms set forth in Exhibit B
attached hereto.


5.    Arm’s-length Compensation. The parties hereto agree that the compensation
provided herein has been determined in arm’s-length bargaining and is consistent
with fair market value in arm’s-length transactions. Furthermore, the
compensation is not and has not been determined in a manner that takes into
account the volume or value of any referrals or business otherwise generated
between the parties for which payment may be made in whole or in part under
Medicare or any other federal or state health care program or any other third
party payor program.


6.    Termination. Consultant shall each have the right to terminate this
Agreement at any time by giving written notice to the Company at least thirty
(30) days prior to the effective termination date ("Termination Date"). After
the Initial Term, the Company shall have the right to terminate the Agreement by
giving written notice to Consultant at least thirty (30) days prior to the
effective Termination Date. Upon such a Termination, Consultant agrees to cease
all representation on behalf of the Company, including, but not limited to
representations to the Company’s clients that Consultant is acting on behalf of
the Company in any capacity; provided, however the Consultant agrees to answer
any reasonable follow-up inquiries from clients or the Company for matters on
which she has previously reported or been involved.


7.    Confidentiality and Non-Disclosure Agreement.


a)    The term “Confidential Information” as used herein shall include all
testing recipes, formulas, business practices, methods, techniques, or processes
that: (i) derives independent economic value, actual or potential, from not
being generally known to or not available to the public, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Confidential
Information also includes, but is not limited to, Marketing Information,
Marketing Strategy, Pricing Information, Product Plans, Business Plans,
Financial Plans, Compliance Plans, Forms, Customer Lists, Salary and Other
Personnel Information, Training Manuals, Training Tapes, Third Party Contract
Terms and other business information of a similar nature, including information
about the Company itself, which Consultant acknowledges and agrees has been
compiled by the Company's expenditure of a great amount of time, money and
effort, and that contains detailed information that could not be created
independently from public sources. Further, all data, spreadsheets, reports,
records, know-how, verbal communication, proprietary and technical information
and/or other confidential materials of similar kind transmitted by the Company
to Consultant are expressly included within the definition of “Confidential
Information.” The parties further agree that the fact the Company may be seeking
to complete a business transaction is “Confidential Information” within the
meaning of this Agreement, as well as all notes, analysis, work product or other
material derived from Confidential Information. The parties agree that the
following information is not “Confidential Information” as that term is used
herein: (i) information that was or becomes generally available to the public,
(ii) technical and scientific information and know-how available in published
literature or that can be obtained by hire or purchase from another business
entity, or (iii) information that was or becomes available to Consultant on a
non-confidential basis from an independent source.


b)    In the event that Consultant is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes) to disclose or produce any
Confidential Information furnished in the course of its dealings with the other
party or its affiliates, advisors or Representatives, it is agreed that the
Consultant will (i) provide the Company with prompt notice thereof and copies,
if possible, and, if not, a description, of the Confidential Information
requested or required to be disclosed or produced so that the Company may seek
an appropriate protective





--------------------------------------------------------------------------------

Ex 10.1


order or waive compliance with the provisions of this Agreement and (ii) consult
with the Company as to the advisability of the Consultant taking of legally
available steps to resist or narrow such request. In the event the Company seeks
an appropriate protective order, or decides to challenge any request for
Confidential Information, the Company agrees to pay for all costs associated
with the actions of the Company, including, but not limited to court costs,
attorney’s fees and any other expense related thereto. It is further agreed
that, if in the absence of a protective order or the receipt of a waiver
hereunder the Consultant is nonetheless, in the written opinion of its legal
counsel, compelled to disclose or produce Confidential Information concerning
the Company to any tribunal or to stand liable for contempt or suffer other
censure or penalty, the Consultant may disclose or produce such Confidential
Information, at the expense of the Company, to such tribunal without liability
hereunder; provided, however, that the Consultant shall give the Company written
notice of the Confidential Information to be so disclosed or produced as far in
advance of its disclosure or production as is practicable and shall use its best
efforts to obtain, to the greatest extent practicable, an order or other
reliable assurance that confidential treatment will be accorded to such
Confidential Information so required to be disclosed or produced.


c)    Consultant acknowledge(s) that this "Confidential Information" is of value
to the Company by providing it with a competitive advantage over its
competitors, is not generally known to competitors of the Company, is not
information easily available to the public, and is not intended by the Company
for general dissemination. Consultant acknowledges that this "Confidential
Information" derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of reasonable efforts to maintain its secrecy. Therefore, the
parties agree that all "Confidential Information" under this Agreement
constitutes “Trade Secrets” under the law of any state in which the Consultant
provides services to the Company or, in the absence of any such definition, as
defined in the Uniform Trade Secrets Act.
d)    Duty of Confidentiality. All Confidential Information is considered highly
sensitive and strictly confidential. Accordingly, upon receiving any
Confidential Information, Consultant agrees that he/she shall maintain and
preserve such Confidential Information and prevent its disclosure to any third
party unless otherwise expressly authorized by the Company. Consultant shall not
use or disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.


8.    Agreement Not To Solicit. Consultant agrees and acknowledges that for a
period of twelve (12) months after the effective Termination Date (see section 6
for definition of the Termination Date), he will not, directly or indirectly, in
one or a series of transactions, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or any other person, partnership, firm, corporation,
association or other legal entity: (a) recruit, solicit or otherwise induce or
influence any proprietor, partner, stockholder, lender, director, officer,
employee, sales agent, joint venturer, investor, lessor, supplier, customer,
agent, representative or any other person which has a business relationship with
the Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company, or (b) employ or seek to employ any person or
agent who is then (or was at any time within twelve (12) months prior to the
date Consultant or such entity employs or seeks to employ such person) employed
or retained by the Company. Any such solicitation shall constitute a material
breach of this Agreement and will cause irreparable harm and loss to the Company
for which monetary damages will be an insufficient remedy. Therefore, the
parties agree that in addition to any other remedy available, the Company will
be entitled to temporary and permanent injunctive relief, without the necessity
of posting bond, restraining Consultant from any actual or threatened
unauthorized solicitation by Consultant. The





--------------------------------------------------------------------------------

Ex 10.1


spirit of this non-solicit section is to prevent Consultant from leaving the
Company and taking any Company personnel or customers of the Company for a
period of two years after the date of Termination.


9.    Return of Property. Upon the termination of this Agreement, regardless of
why the Agreement terminates, Consultant shall return to the Company and/or
certify that it has been deleted from Consultant’s computer all property owned
by the Company and all Confidential Information indicated by the Company as well
as any other Confidential Information that Consultant is aware that he has, in
whatever form it exists, including all copies thereof. The Company agrees that
so long as Consultant has made a good faith effort to return all such property
and Confidential Information, Consultant shall be deemed to have complied with
these provisions. The Company may at anytime call to Consultant’s attention that
it has not yet received certain additional Confidential Information and
Consultant shall promptly search for such additional Confidential Information
and return it to the Company. The Company agrees that Consultant may delete any
information that is proprietary to Consultant that may be contained within the
Company’s Confidential Information prior to Consultant returning it to the
Company.


10.    Miscellaneous.
a)
This Agreement supersedes all prior agreements and understandings between the
parties and may not be modified or terminated orally. The Consultant hereby
waives any claims that it might have under any previous oral or other contract.
No modification or attempted waiver of this Agreement will be valid unless in
writing and signed by the party against whom the same is sought to be enforced.

b)
The provisions of this Agreement are separate and severable, and if any of them
is declared invalid and/or unenforceable by a court of competent jurisdiction or
an arbitrator, the remaining provisions shall not be affected.

c)
If a court of competent jurisdiction determines that any of the restrictions
against disclosure of Confidential Information, and/or solicitation contained in
this Agreement are invalid in whole or in part due to over breadth, whether
geographically, temporally, or otherwise, such court is specifically authorized
and requested to reform such provision by modifying it to the smallest extent
necessary to render it valid and enforceable, and to enforce the provision as
modified.

d)
This Agreement is the joint product of the Company and the Consultant and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Company and the Consultant and shall not be construed for or
against either party hereto.

e)
This Agreement will be governed by and construed in accordance with the
provisions of the law of the State of Louisiana, without reference to provisions
that refer a matter to the law of any other jurisdiction. Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Louisiana; accordingly, any matters
involving the Company and the Consultant with respect to this Agreement may be
adjudicated only in a federal or state court sitting in Louisiana.

f)
All notices and other communications required or permitted under this Agreement
shall be in writing, and shall be deemed properly given if delivered personally,
mailed by registered or certified mail in the United States mail, postage
prepaid, return receipt requested, sent by facsimile, or sent by Express Mail,
Federal Express or nationally recognized express delivery service, as follows:






--------------------------------------------------------------------------------

Ex 10.1


(i)    If to the Company, at the address listed at the preamble to this
Agreement or its then primary executive offices to the attention of the Chairman
of the Board of Directors and
(ii)    If to the Consultant, at the address listed at the preamble to this
Agreement or the Consultant’s primary legal residence which is listed at the
signature block of this agreement. Should this address change, the Consultant
agrees to promptly notify the Company of such change.
Notice given by hand, certified or registered mail, or by Express Mail, Federal
Express or other such express delivery service, shall be effective upon actual
receipt. Notice given by facsimile transmission shall be effective upon
telephonic confirmation of receipt by the party to whom it is addressed. All
notices by facsimile transmission shall be followed up promptly after
transmission by delivering an original copy by hand, certified or registered
mail, or by Express Mail, Federal Express or other such delivery service. Any
party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.
g)
The parties agree that the Consultant is acting as an independent contract under
current Internal Revenue Service guidelines in the provision of services under
this Agreement and that the Consultant shall be solely responsible for paying
all taxes due on any Compensation hereunder. The Consultant understands and
acknowledges that all Compensation hereunder is taxable to the Consultant and
the Company has an affirmative obligation to report such amounts of Compensation
on Form 1099 to the Internal Revenue Service each year. The Consultant agrees to
provide its tax identification number in the signature block below.

h)
This Agreement may be signed in counterparts, and by fax or Adobe Acrobat PDF
file, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.




ADHERA THERAPEUTICS, INC.:
 
CONSULTANT:
By:
/s/ Uli Hacksell
By:
/s/ Andrew Kucharchuk    
 
Dr. Uli Hacksell    
 
Andrew Kucharchuk    
 
Chairman of the Board of Directors
 
Legal Residence:    
 
 
 
Phone:





                        




                        











--------------------------------------------------------------------------------

Ex 10.1


EXHIBIT A


DESCRIPTION OF DUTIES AND SERVICES


In accordance with the terms and conditions of the Consulting Agreement between
Andrew Kucharchuk (”Consultant”) and Adhera Therapeutics, Inc. and its
affiliates (”Company”) and Section 2 therein, this Exhibit A describes the
duties and services (the “Services”) the Consultant shall perform under the
Agreement.


1.
Perform the duties of the Chief Executive Officer and Principle Accounting
Officer.



2.
Participate in meetings and telephone conferences, as needed, with the Chairman
of the Board of Directors, other Company personnel to facilitate the provision
of Services.






--------------------------------------------------------------------------------

Ex 10.1




EXHIBIT B


COMPENSATION FOR SERVICES


In accordance with the terms and conditions of the Consulting Agreement between
Andrew Kucharchuk (”Consultant”) and Adhera Therapeutics, Inc. and its
affiliates (”Company”) and Section 4 therein, this Exhibit B sets forth the
compensation to be by the Company to the Consultant for the provision of the
Services described in Exhibit A and Section 2 of the Agreement.


1.
The Company agrees to pay Consultant $10,000 per month for the provision of
Services set forth in Section 2 of the Agreement and Exhibit A attached hereto.
Such payments will be made monthly on the 15th of every month, starting July
15th 2020. Consultant agrees to prepare an invoice periodically, no more
frequently than monthly, for all Services rendered on behalf of the Company
during any given month of providing such Services.



2.
In addition to any compensation payable hereunder, the Company shall also
reimburse Consultant for all expenses reasonably incurred by him in connection
with the Services performed on behalf of the Company under the Agreement
including, but not limited to, airfare, hotel, rental car, food, and associated
expenses, upon providing the original receipts and an expense report for such
expenses in accordance with the Company’s standard expense reimbursement policy
then in effect. Consultant agrees to seek prior written approval from Adhera
Therapeutics before incurring expenses in excess of $10,000.00 in any given
month.



3.
Except as may be set forth in this Exhibit B and the Agreement, each party shall
be responsible for its own costs and expenses incurred in connection with this
Agreement. Each party shall also bear and be responsible for paying any sales,
use, or other federal, state, or local taxes it incurs as a direct or indirect
result of entering into this Agreement.

            





--------------------------------------------------------------------------------

Ex 10.1






Exhibit C


Bonus Structure






Financings
Sale of assets
Merger and Acquisition


Bonus Structure will be will be amended by July 31st 2020





